OFFICE ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the applicant find the changes or additions to be unacceptable, the applicant may file an amendment as provided by 37 CFR 1.312.  To ensure consideration, the applicant MUST file the amendment no later than the payment of the issue fee.
IN THE CLAIMS:	
Canceled Claims 14-15;
Claim 16, line, replaced “to claim 14” with -- to claim 13 --; 
Replaced Claims 1, 12 and 13 with the following claims: 
--      1.	     An electronic device comprising a semiconductor memory, wherein the semiconductor memory comprises:
        row lines;
        insulating lines extending parallel to the row lines;
        column lines intersecting with the row lines and the insulating lines and disposed over the row lines and the insulating lines;
        memory cells respectively disposed at intersections between the row lines and the column lines;
        dummy memory cells respectively disposed at intersections between the insulating lines and the column lines; and
        an insulating layer between a row line and an insulating line adjacent to each other, among the row lines and the insulating lines, 
   wherein the dummy memory cells respectively overlap the insulating lines in a direction in which the row lines face the column lines, and
   wherein the insulating layer extends a space between a memory cell and a dummy memory cell adjacent to each other, among the memory cells and the dummy memory cells.
12.	An electronic device comprising a semiconductor memory, wherein the semiconductor memory comprises:
        row lines;
        insulating lines extending parallel to the row lines;
        column lines intersecting with the row lines and the insulating lines and disposed over the row lines and the insulating lines;
        memory cells respectively disposed at intersections between the row lines and the column lines; and
        dummy memory cells respectively disposed at intersections between the insulating lines and the column lines,
  wherein the dummy memory cells respectively overlap the insulating lines in a direction in which the row lines face the column lines,
  wherein the insulating lines include an edge insulating line adjacent to the row lines,
  wherein the dummy memory cells include an edge dummy memory cell disposed on the edge insulating line, 
  wherein the row lines include an edge row line adjacent to the insulating lines,
  wherein the memory cells include an edge memory cell disposed on the edge row line,
  wherein the semiconductor memory further comprises an insulating layer disposed in a space between the edge insulating line and the edge row line , and
wherein the insulating layer extends into a space between the edge memory cell and the edge dummy memory cell.
13.	An electronic device comprising a semiconductor memory, wherein the semiconductor memory comprises:
        a row line and an insulating line adjacent to each other in a first direction;
        a column line disposed over the row line and the insulating line, the column line extending in the first direction;
        a memory cell disposed between the row line and the column line; and
        a dummy memory cell disposed between the insulating line and the column line,
   wherein a space between the memory cell and the dummy memory cell is aligned in a vertical direction with a space between the row line and the insulating line,
   wherein the semiconductor memory further comprises a first insulating layer between the row line and the insulating line, and
   wherein the first insulating layer extends into the space between the memory cell and the dummy memory cell adjacent to each other in the first direction.	--

Authorization for this examiner’s amendment was given in a telephone interview with Imseon Song on March 22, 2022.
Allowance Subject Matter
Claims 1-13 and 16 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest prior art, EP. Patent No. 3,745,403 to Yoshimoto et al, does not suggest such limitations as: “an insulating layer between a row line and an insulating line adjacent to each other, among the row lines and the insulating lines, wherein the dummy memory cells respectively overlap the insulating lines in a direction in which the row lines face the column lines, and wherein the insulating layer extends a space between a memory cell and a dummy memory cell adjacent to each other, among the memory cells and the dummy memory cells” (as applied to Claim 1); “wherein the row lines include an edge row line adjacent to the insulating lines, wherein the memory cells include an edge memory cell disposed on the edge row line, and wherein the semiconductor memory further comprises an insulating layer disposed in a space between the edge insulating line and the edge row line, and wherein the insulating layer extends into a space between the edge memory cell and the edge dummy memory cell” (as applied to Claim 12);  and “wherein a space between the memory cell and the dummy memory cell is aligned in a vertical direction with a space between the row line and the insulating line, wherein the semiconductor memory further comprises a first insulating layer between the row line and the insulating line, and wherein the first insulating layer extends into the space between the memory cell and the dummy memory cell adjacent to each other in the first direction” (as applied to Claim 13), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art that suggested a modification with the cited prior art(s) so as satisfy the combination of the pending claims.

Note: None of the cited arts in the pending IDS dated 06/03/2020 reads on the pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
March 25, 2022										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815